            Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

BRYAN SAYRE
    Plaintiff,

vs.
                                                     Case No.:
MACK TRUCKS, INC., a Pennsylvania
Profit Corporation,

      Defendant.
_________________________________/


               VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, BRYAN SAYRE (“ Plaintiff’ or “Mr. Sayre”), through undersigned counsel,

brings this action pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601,

et seq. (“FMLA” ) to recover damages from Defendant, MACK TRUCKS, INC. (“MACK”), and

states as follows:


                                        JURISDICTION

       1.      This action is brought under the FMLA to recover from Defendant back

pay; an equal amount as liquidated damages; compensatory damages for actual losses; equitable

relief including reinstatement or front pay if reinstatement is not practicable, and a note in

Plaintiff’s personnel file indicating that he was terminated in violation of the FMLA; declaratory

relief in the form of a declaration that Defendant violated the FMLA when it terminated Plaintiff;

all applicable pre and post-judgment interest; and reasonable attorneys’ fees and costs.

       2.      The Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §§ 1331

and 1337, and the FMLA. Further this Court has the authority to grant declaratory relief under

the FMLA and pursuant to 28 U.S.C. § 2201 et seq.



                                                 1
             Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 2 of 11




        3.      Venue is proper in this judicial district under 28 U.S.C. §1391 because Defendant

does business in this judicial district and the acts complained of took place in this judicial

district.

                                            PARTIES

        4.      At all times relevant hereto, Plaintiff was an employee of Defendant and resided

in Lehigh County, Pennsylvania.

        5.      At all times material to this action, MACK was, and continues to be a

Pennsylvania Corporation, engaged in business in Pennsylvania, doing business in Lehigh

County.

        6.      At all times material to this action, Plaintiff was “engaged in commerce” within

the meaning of the FMLA.

        7.      At all times material to this action, Plaintiff was an “employee” of Defendant

within the meaning of the FMLA.

        8.      At all times material to this action, Defendant was Plaintiff’s “employer” within

the meaning of the FMLA.

        9.      Defendant was, and continues to be, an “employer” within the meaning of the

FMLA.

        10.     At all times relevant hereto, Plaintiff worked at a location where MACK

employed 50 or more employees within 75 miles.

        11.     At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that he was employed by the employer for at least 12 months and

worked at least 1,250 hours during the relevant 12-month period prior to seeking to exercise his

rights to FMLA leave.



                                                 2
           Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 3 of 11




         12.    From in or about January 2018 to August 13, 2019, Plaintiff was

employed as a production technician, working primarily in Defendant’s worksite located in

Lehigh County, Pennsylvania.

         13.    Defendant is also an employer under the FMLA because it was engaged in

commerce or in an industry affecting commerce that employed 50 or more employees for each

working day during each of 20 or more calendar workweeks during the relevant periods of time.

         14.    Plaintiff was also an employee entitled to leave under the FMLA at all relevant

times because his wife suffered from a “serious health condition” and/or “a chronic serious

health condition” as defined by the FMLA, and Plaintiff required FMLA leave to care for her,

and because he was determined, by Mack, to be eligible for FMLA.

                                 FACTUAL ALLEGATIONS

         15.    At all times relevant to this action, Defendant failed to comply with 29 U.S.C. §

2601, et seq., because Plaintiff validly exercised his rights pursuant to the FMLA and

Defendant interfered with Plaintiff’s right to take FMLA leave and discriminated against

Plaintiff, because he took FMLA leave.

         16.    From January 2018 to his termination in August 13, 2019, Plaintiff was

employed       as   a    production    technician,    working     primarily    in   Defendant’s

offices located at Lehigh Valley Operations in Lehigh County, Pennsylvania.

         17.    Mr. Sayre requested FMLA leave in March 2019 in order to care for his wife’s

illness, a condition which required that he be able to take intermittent FMLA to attend to her

needs.




                                                3
          Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 4 of 11




       18.     Contrary to the mandates of the FMLA, Mr. Sayre was never given any notice of

determination as to the outcome of his FMLA request. He was also not given any notice

regarding his rights and responsibilities under the FMLA.

       19.     Eventually, Mr. Sayre’s union representative told him that he had been approved

for FMLA. Because Mr. Sayre’s wife’s condition was such that Mr. Sayre would not have

advance notice as to when he would need to take leave, he was told that as long as arrived within

30 minutes of his start time, he could inform his supervisor after arriving to work that the reason

for his lateness was FMLA qualifying.

       20.     Despite complying with the Company’s directions, Plaintiff was given “points”

for lateness associated with his FMLA-qualifying leave.

       21.     Mr. Sayre is aware of other employees who were not on FMLA who were

permitted to arrive within thirty minutes of their start times without any discipline.

       22.     Later, Mr. Sayre was told that if he called less than an hour before the start of his

shift to designate his leave, he would get “points” under the Company’s system regardless of

whether the leave was FMLA-qualifying.

       23.     The Company also, at one point, adopted a partial-point system, wherein a call

within a certain timeframe would not merit a whole point, but rather only a quarter of a point.

Not only did this cause Mr. Sayre to get “points” for FMLA-qualifying leave, even though he

gave notice as soon as practicable, it unfairly penalized him further because there were days

when he called in early enough to not get points, but could not get through to anyone until after

the arbitrary cut-off time.

       24.     As a result of the Company giving Mr. Sayre “points” for absences which were

covered by his FMLA leave, and points for failure to call in by a certain time, even though he



                                                  4
          Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 5 of 11




called as soon as practicable after having notice he would need the leave, Mr. Sayre accrued

enough “points” that he was terminated under the Company’s “point” system.

       25.     Mr. Sayre contested this action through the grievance process, but the Company

refused to reconsider its position, and Mr. Sayre remained terminated.

       26.     MACK’s termination of Plaintiff, and its actions after learning that Plaintiff

sought to exercise his rights pursuant to the FMLA were in violation of the FMLA,

because he interfered with Plaintiff’s right to take FMLA leave and discriminated against

Plaintiff for taking FMLA leave.

       27.     Mr. Sayre was terminated for absences or tardies that were occasioned by his

wife’s FMLA qualifying condition, covered by his intermittent FMLA leave request, as such, it

is evident that Mr. Sayre’s FMLA leave was the cause of his termination, in violation of the

FMLA.

       28.     As a matter of law, company policies which require an employee to call in by a

particular time to request FMLA leave, and which assign points for violation of the policy even

if the notice is as soon as practicable, violate the FMLA. See, e.g. Mora v. Chem-Tronics, Inc.,

16 F. Supp. 2d 1192, 1216–17 (S.D. Cal. 1998 (“The FMLA does not specify a particular time

limit as to when an employee must call in and request FMLA leave, rather the FMLA mandates

that such notice be “as soon as practicable.” § 825.303. Defendant's policy which requires that an

employee who will miss work call in one half an hour before his or her shift begins conflicts with

the FMLA.”).

       29.     In addition, the Company’s actions in disciplining and ultimately terminating Mr.

Sayre for taking FMLA leave constitutes unlawful retaliation under the FMLA.




                                                5
          Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 6 of 11




                                  COUNT I –
                    INTERFERENCE WITH RIGHT TO TAKE LEAVE


       30.     Plaintiff   reincorporates   and   readopts   all   allegations   contained   within

Paragraphs 1-29 above.

       31.     At all times relevant hereto, Defendant interfered with Plaintiff’s right to take

leave from work under the FMLA.

       32.     At all times relevant hereto, Defendant interference with Plaintiff’s right to take

leave from work, violated the FMLA.

       33.     At all times relevant hereto, Plaintiff’s wife suffered from a “serious health

condition” within the meaning of the FMLA.

       34.     Plaintiff gave Defendant appropriate written and verbal notice of his need to be

absent from work, due to his wife’s serious medical condition, as soon as practicable.

       35.     Defendant interfered with the exercise of Plaintiffs right to unpaid leave,

because Defendant terminated Plaintiff’s employment as a result of Plaintiff’s exercising

his right to FMLA leave.

       36.     Defendant interfered with the exercise of Plaintiffs right to leave, because

Defendant refused to allow Plaintiff to return to his job, or to an equivalent position,

because it improperly failed to credit his FMLA-qualifying absences.

       37.     Defendant interfered with the exercise of Plaintiff’s right to leave, because

Defendant failed to give Plaintiff notice of its decision regarding his request for FMLA leave.

       38.     Defendant interfered with the exercise of Plaintiff’s right to leave, because

Defendant failed to provide Plaintiff a written notice detailing specific expectations and

obligations of Plaintiff and explaining any consequences of a failure to meet those

obligations.

                                                  6
          Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 7 of 11




       39.     As a result of Defendant’s intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       40.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       41.     Plaintiff demands a trial by jury.

       WHEREFORE           Plaintiff,   BRYAN           SAYRE,     demands      judgment      against

Defendant for back pay; an equal amount as liquidated damages; compensatory damages for

actual losses; equitable relief including reinstatement or front pay if reinstatement is not

practicable, and a note in Plaintiff’s personnel file indicating that he was terminated in violation

of the FMLA; declaratory relief in the form of a declaration that Defendant violated the FMLA

when it terminated Plaintiff; all applicable pre and post-judgment interest; reasonable attorneys’

fees and costs; and any and all further relief that this Court determines to be just and appropriate.

                           COUNT II – FMLA DISCRIMINATION

       42.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-29 above.

       43.     At all times relevant hereto, Defendant discriminated against Plaintiff, at least

partially because Plaintiff exercised his right to take leave from work under the FMLA.

       44.     At all times relevant hereto, Defendant discriminated against Plaintiff in

violation of the FMLA.

       45.     At all times relevant hereto, Plaintiff’s wife suffered from a “serious medical

condition” within the meaning of the FMLA.




                                                    7
            Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 8 of 11




          46.   Plaintiff gave Defendant appropriate notice of his need to be absent from work in

both writing and verbally.

          47.   Defendant discriminated against Plaintiff for exercising his right to leave,

because Defendant terminated Plaintiff’s employment as a result of Plaintiff’s exercising

his right to leave.

          48.   Defendant discriminated against Plaintiff for exercising his right to unpaid leave,

because Defendant refused to allow Plaintiff to return to his job, or to an equivalent

position, upon return from his FMLA leave.

          49.   At all times relevant hereto, Defendant acted with the intent to discriminate

against Plaintiff, because Plaintiff exercised his right to leave pursuant to the FMLA.

          50.   As a result of Defendant intentional, willful and unlawful acts by discriminating

against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

          51.   As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

          52.   Plaintiff demands a trial by jury.

                              COUNT III -FMLA RETALIATION

          53.   Plaintiff re-alleges paragraphs 1 through 29 of the Complaint, as if fully set forth

herein.

          54.   During the relevant time period, Defendant retaliated against Plaintiff because

Plaintiff exercised his right to take FMLA-protected leave.

          55.   During the relevant time period, Defendant retaliated against Plaintiff in violation

of the FMLA.



                                                     8
          Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 9 of 11




        56.     During the relevant time period, Plaintiff’s wife suffered from a “serious health

condition” within the meaning of the FMLA.

        57.     Plaintiff gave Defendant appropriate notice of his need to be absent from work

due to his wife’s FMLA-covered condition.

        58.     Defendant retaliated against Plaintiff for exercising his right to FMLA leave,

because Defendant terminated Plaintiff for taking leave covered by the FMLA; and targeted

Plaintiff for termination after, and because of, his use of FMLA protected leave.

        59.     During the relevant time period, Defendant acted with the intent to retaliate

against Plaintiff, because Plaintiff exercised his right to leave pursuant to the FMLA.

        60.     As a result of Defendant’s intentional, willful and unlawful acts of retaliating

against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

        61.     Because Defendant cannot prove that its violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

        62.     WHEREFORE Plaintiff, BRYAN SAYRE, demands judgment against Defendant

for back pay; an equal amount as liquidated damages; compensatory damages for actual losses;

equitable relief including reinstatement or front pay if reinstatement is not practicable, and a note

in Plaintiff’s personnel file indicating that he was terminated in violation of the FMLA;

declaratory relief in the form of a declaration that Defendant violated the FMLA when it

terminated Plaintiff; all applicable pre and post-judgment interest; reasonable attorneys’ fees and

costs; and any and all further relief that this Court determines to be just and appropriate.

        63.     Plaintiff demands trial by jury.




                                                      9
 Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 10 of 11




Respectfully submitted on July 8, 2020,


                                    ____________________________
                                    ANGELI MURTHY, ESQ.
                                    PA Bar No.: 93699
                                    MORGAN & MORGAN, P.A.
                                    8151 Peters Road, 4th Floor
                                    Plantation, Florida 33324
                                    Tel: 954-318-0268
                                    Fax: 954-327-3016
                                    E-mail: Amurthy@forthepeople.com
                                    Counsel for Plaintiff




                                          10
         Case 5:20-cv-03344-JFL Document 1 Filed 07/08/20 Page 11 of 11




        I, BRYAN SAYRE, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746 that
the factual allegations in this Complaint are true and correct based on my personal knowledge.



Dated: 6/29/2020
       ___________                         ______________________________
                                           BRYAN SAYRE




                                            REDACTED

                                             11
